Case: 21-10453     Document: 00516269170         Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 6, 2022
                                  No. 21-10453                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Jackson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:88-CR-223-5


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Juan Jackson, federal prisoner # 95377-012, appeals the denial of his
   18 U.S.C. § 3582(c)(1)(A)(i) motions for compassionate release on the
   ground that he failed to identify extraordinary and compelling reasons for




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10453      Document: 00516269170          Page: 2   Date Filed: 04/06/2022




                                    No. 21-10453


   granting relief. We review for an abuse of discretion. See United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          Jackson argues that the district court improperly treated U.S.S.G.
   § 1B1.13 as binding. See United States v. Shkambi, 993 F. 3d 388, 392-93 (5th
   Cir. 2021). But the district court never stated that it viewed § 1B1.13 as
   binding. Nor did it improperly rely on the considerations in § 1B1.13 and its
   commentary in evaluating Jackson’s motion. Instead, it reasonably tied its
   analysis and conclusions to the text of § 3582(c)(1)(A), finding that Jackson’s
   motions plainly failed to identify “extraordinary and compelling reasons for
   compassionate release.” ROA.96. We will not assume without evidence that
   the court’s denial of Jackson’s motions was based on the incorrect premise
   that it was bound by § 1B1.13 and its commentary.
          AFFIRMED. Motion for compassionate release DENIED.




                                         2